DETAILED ACTION
The present application is a 371 national stag entry of PCT/CN2019/081530.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the geological characteristics" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the development status" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the development method" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the buried depth" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the upper part" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the lower part" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "if the oil production speed is gradually increased, the steam chamber is obviously expanded" in lines 7-8.  
The term "gradually" in Claim 4 is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree.  The term "obviously" in Claim 4 is a relative term which renders the claim indefinite.  The term "obviously" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree.
As a result, it is unclear how much the oil production speed must increase and how the chamber must expand to meet the claimed invention, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "if the oil production speed is gradually increased, the steam chamber is obviously expanded" in lines 7-8.  
The term "gradually" in Claim 6 is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree.  The term "obviously" in Claim 6 is a relative term which renders the claim indefinite.  The term "obviously" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree.
As a result, it is unclear how much the oil production speed must increase and how the chamber must expand to meet the claimed invention, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott et al. (US 2015/0345270) in view of Cimolai (US 2010/0108317).
Claim 1. A super heavy oil development method for strengthening an SAGD steam chamber to break through a low physical property reservoir, comprising the following steps: 
(1) selection of a developed oil reservoir: according to the geological characteristics and the development status of an oil reservoir, roughly screening the oil reservoir applicable to the development method according to the following conditions: an oil layer is a middle-deep oil reservoir, the buried depth is less than 1000 m, the remaining oil saturation is greater than 0.5, the thickness of the oil layer is greater than 20 m, the horizontal permeability is greater than 1000 mD, a ratio of vertical permeability to horizontal permeability is greater than 0.35, the porosity of the oil layer is greater than 0.20, a continuously or discontinuously developed low physical property reservoir exists in the oil layer, and the permeability of the low physical property reservoir is greater than 100 mD; 
(2) well distribution: drilling two vertically opposite horizontal wells in the oil layer, wherein the horizontal well at the upper part is a steam injection well, the horizontal well at the lower part is a production well, the horizontal well at the lower part is 3-5 m away from the bottom of the oil layer, and the vertical distance between the two horizontal wells is 4-6 m; 
(3) steam chamber forming: forming, by the steam injection well and the production well, thermal communication in a steam huff and puff or steam injection circulation preheating mode, and after forming the thermal communication, continuously injecting, by the steam injection well, high-dryness steam, wherein the steam dryness is greater than 70%, the injected steam develops to the upper part of the oil layer to form a steam chamber, and the production well continuously produces; 
(4) steam chamber expansion: continuously expanding the steam chamber formed in step (3), and when the steam chamber is expanded to reach the low physical property reservoir, condensing steam to form hot water, so that the steam chamber may not break through the low physical property reservoir and may not be continuously expanded upwards; and… 
Elliott discloses production of hydrocarbons from distinct reservoir compartments initially segregated by a permeability barrier (32) (Abstract; Fig.2; [0016]; [0025]), wherein the hydrocarbons may be heavy oil that is originally immobile in a second compartment (40), and the heavy oil is mobilized by thermal energy communication from the first compartment (30) ([0011]; [0016]; [0025] – [0027]).  Elliott discloses using a vertically-spaced, horizontal well pair (17, 19) and applying a SAGD thermal recovery technique to the primary heavy oil compartment (30) to form a steam chamber (28) around the injection well (19) to mobilize heavy oil for production through production well (17), wherein the heavy oil is confined until the steam chamber (28) is communicated across permeability reservoir (32) to the other compartment (Fig. 3; [0026]).  
Elliott does not explicitly disclose the numerical values as instantly claimed in method steps (1)-(3).  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the selection of reservoir based on permeability, the distance between the well pairs, and the steam dryness to the ranges as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Elliott further discloses that other thermal techniques, such as cyclic steam stimulation and/or solvent-steam stimulation, may also be used ([0026]; [0030]), but Elliott does not explicitly disclose (5) steam chamber strengthening: strengthening the steam chamber by injecting gas into the steam injection well, so that the steam chamber breaks through the low physical property reservoir and is continuously expanded upwards.  However, Cimolai teaches a method for producing hydrocarbons from a region having adjacent strata divided by an impermeable or partially permeable barrier (Abstract), 
Claim 2. Cimolai further teaches using a solvent, such as flue gas, carbon dioxide, and/or nitrogen, may be injected with the steam to further mobilize the bitumen in the second stratum (8’) ([0009]; [0046]; [0055]; [0058]).
Claim 5. Cimolai further teaches recovering bitumen from a first stratum using a heating process, such as a SAGD process, followed by a solvent injection process to further mobilize the heated bitumen to further increase production yield ([0052] – [0055]).  
Claim 6. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to try the repetition of the method steps of injecting steam then injecting a solvent, such as flue gas, carbon dioxide, and/or nitrogen, as taught by Cimolai in order to optimize the hydrocarbon production yield.  See Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009).  In addition, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott et al. (US 2015/0345270) in view of Cimolai (US 2010/0108317), as applied to Claim 1, further in view of Miller et al. (US 2015/0285051).
Claim 3. Miller teaches a method of hydrocarbon recovery from a reservoir of bitumen, wherein the method comprises a SAGD arrangement (100) of an injection well (118) and production well (120) to inject steam and a multi-function agent are injected through injection well (118) into the reservoir to mobilize the bitumen and produce fluids from production well (120) (Abstract; Figs 1A, 1B; [0038]; [0044]), wherein the multi-function agent is delivered to the steam chamber (130) in addition to the steam (Fig. 1B; [0049]).  Miller further teaches that the injection pattern may comprise simultaneous injection with the steam or staged (e.g., sequential) injection at selected time intervals and at selected locations within the SAGD operations ([0065]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to inject the solvent in Cimolai within the method of Elliott as modified by the solvent injection of Cimolai, simultaneously or staged (e.g., sequential) injection at selected time intervals, as taught by Miller, in order to increase flow rate and drainage rate of the oil stream to improve oil production performance, such as increased oil production rate, reduced cumulative steam to oil ratio (CSOR), or improved overall hydrocarbon recovery factor ([0050]).
Claim 4. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to try the repetition of the method steps of injecting steam simultaneously with a solvent, such as flue gas, carbon dioxide, and/or nitrogen, as taught by Cimolai and Miller, in order to optimize the hydrocarbon production yield and in order to increase flow rate and drainage rate of the oil stream to improve oil production performance, such as increased oil production rate, reduced cumulative steam to oil ratio (CSOR), or improved overall hydrocarbon recovery factor.  See Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009).  In addition, “where the In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Good et al. (US 2005/0082067)1; Jorshari (US 2014/0124194)2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Good discloses an improved method of heavy oil recovery by sequentially applying steam assisted gravity drainage (“SAGD”) then non-condensable gas injection to adjacent sections of a reservoir that have been configured with a plurality of associated injection / well pairs (Abstract; Figs. 1-3; [0012] -[0021]). Good further discloses that when steam/oil ratio rises sufficiently, steam injection into the first section is curtailed or terminated and non-condensable gas is then injected and further that as a result of this process, residual of steam and/or oil is mobilized from one section of the reservoir to be recovered in the adjacent section ([0025] - [0031]).
        
        2 Jorshari discloses an improved steam assisted gravity drainage (“SAGD”) method of recovering oil or bitumen from a hydrocarbon-containing subterranean formation (Abstract; [0010]; [0023] - [0027]) utilizing a well configuration comprises a plurality of injector and collector wells that have vertical and parallel spacing (Abstract; [0001]; [0012]; [0028]; [0031]) and maybe arranged in various configurations (Figs. 2a, 4a-5b, 12; [0063]; [0101] - [0104]) in order to reduce capital cost and/or increase production ([0010]; [0087]). Jorshari further discloses mobilizing the oil or bitumen by injecting steam or a viscosity-reducing agents into the injection wells, agents including but not limited to carbon dioxide ([0001]; [0026]; [0030]) and collecting the oil or bitumen into one or more of the plurality of horizontal collector portions of the producer wells ([0034] - [0040]; [0080] - [0083]).